DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 08/10/2022.  

Claim Objections

Claims 5-7, 15-17 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. Pub. 20180279151) in view of Lee et al. (U.S. Pub. 20180278310). 

Regarding claim 1 Tseng disclose a method for wireless communications at a user equipment (UE), 2comprising: 
3determining a set of beams configured for communications between the UE 4and a network entity based at least in part on measuring a respective signal parameter 5corresponding to each beam in the set of beams para. 35, “The base station 112 is currently serving the mobile terminal 140 and may send a measurement configuration message 118 to the mobile terminal 140. The measurement configuration message 118 may indicate a predetermined number, where a measurement event can be defined based on at most the predetermined number (e.g., a predetermined positive integer N) of signal beams from a serving base station (e.g., base station 112)”; 
6transmitting, to the network entity, a report indicating a beam combination 7parameter that identifies a signal quality corresponding to a combination of a plurality of 8beams in the set of beams para. 36, “In response to the occurrence of the measurement event, the mobile terminal may send a measurement report 119 to the serving base station 112”;
9receiving a beam configuration based at least in part on transmitting the report para. 51, “The base station 112, based on the measurement report from the mobile terminal 140, may determine whether to stay with the signal beam 115, perform a handover to a signal beam from the base station 122 (e.g., the signal beam 124). The base station 112 then may send a handover command to the mobile terminal 140. The handover command may further indicate the newly selected signal beam, such as the signal beam 124”, 
10 12communicating with the network entity via the dynamic beam based at least in 13part on receiving the beam configuration para. 52, “When the base station 112 determines to switch to another signal beam of the base station 112, the bases station may prepare itself to transmit signals to the user terminal 140 via a newly selected signal beam”.  
Tseng does not specifically disclose, wherein the beam configuration read as: “robust beam management mode and the measurement metric, (para. 118)” indicates a dynamic beam comprising at least two beams of 11the set of beams. However Lee teach, para. 118 “the base station may also inform the terminal about how many BEAM PAIR LINKs are monitored for the robust beam management mode”.
Tseng and Lee are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in the system of Tseng so the terminal may know precisely the amount of pairs of beams that should be monitored and afterward reported about. The motivation for doing so would have been to detect possible beam failure or interference by performing quality report monitoring of the BPLs.
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 1.
Claim 21 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 28 recites an apparatus corresponding to the method of claim 12 and thus is rejected under the same reason set forth in the rejection of claim 12.

Claim(s) 2-3, 13-14, 22-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. Pub. 20180279151) in view of Lee et al. (U.S. Pub. 20180278310) further in view of Wang et al. (U.S. Pub. 20190313393). 
Regarding claim 2 Tseng and Lee does not specifically disclose further comprising: 
2determining a channel related beam parameter associated with the dynamic 3beam based at least in part on the beam configuration and the signal parameters 4corresponding to the at least two beams of the dynamic beam. However Wang teach, para. 87, “this determining at 420 may include UE 410 determining that a channel performance parameter associated with using the first beam configuration”.  
Tseng, Lee and Wang are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in the system of Tseng and Lee so the system associate a channel with beam according to the high performance parameter of the beam configuration. The motivation for doing so would have been to ensure to improve the working quality and performance of the transmissions.
1Regarding claim 3 Tseng and Lee does not specifically disclose, wherein the channel related beam parameter 2comprises a power delay profile for the dynamic beam, a timing offset for the dynamic beam. However, Wang teach, para. 82, “timing diagram 300 illustrates aspects of a time offset 330. UE 305 may be configured with a beam 315 (e.g., a first beam configuration) and with a beam 325 (e.g., a second beam configuration). The second PUCCH transmission occasion may occur at a symbol t plus a time offset 330, 3a frequency offset for the dynamic beam, or any combination thereof.  The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second of the alternatives.
Tseng, Lee and Wang are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in the system of Tseng and Lee so the system associates a channel with beam according to the high performance parameter of the beam configuration. The motivation for doing so would have been to ensure to improve the working quality and performance of the transmissions.
Regarding claims 13-14, 22-23 and 29-30 the limitations of claims 13-14, 22-23 and 29-30, respectively, are rejected in the same manner as analyzed above with respect to claims 2-3, respectively.

Claim(s) 4, 11, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. Pub. 20180279151) in view of Lee et al. (U.S. Pub. 20180278310) further in view of Kim et al. (U.S. Pub. 20130343303). 
1 Regarding claim 4 Tseng and Lee does not specifically disclose, further comprising: 
2determining the beam combination parameter based at least in part on 3measuring the signal parameters. However, Kim teach, para. 22, “a controller configured to determine PMIs for a predetermined number of beam combinations produced out of a predetermined number of transmission beams selected based on a measurement of a reference signal received”.  
Tseng, Lee and Kim are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in the system of Tseng and Lee to select the best parameter according with the measurement results. The motivation for doing so would have been associate the beam configuration with the best accurate results of the parameters measured.
1 Regarding claim 11 Tseng and Lee does not specifically disclose, wherein the respective signal parameter 2corresponding to each beam in the set of beams comprises a reference signal received power. However, Kim teach, para. 78, “Each MS receives each transmission beam of the BS using all reception beams of the MS and measures the signal strength of each received beam”, 3a reference signal received quality, a reference signal strength indicator, a signal to noise ratio, a signal to interference plus noise ratio, or any combination thereof. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
Tseng, Lee and Kim are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in the system of Tseng and Lee to analyze the power strength of the received signal to compare the value of each received beams. The motivation for doing so would have been obtain the beam configuration with the highest power level needed.
Regarding claim 24 the limitations of claim 24 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claim 27 the limitations of claim 27 are rejected in the same manner as analyzed above with respect to claim 11.

Claim(s) 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. Pub. 20180279151) in view of Lee et al. (U.S. Pub. 20180278310) further in view of Chandrasekhar et al. (U.S. Pub. 20190069285). 
1 Regarding claim 8 Tseng does not specifically disclose, wherein: 
2the beam configuration comprises a respective indication for each beam of the 3dynamic beam. However, Chandrasekhar teaches, para. 123, “As part of the configuration of beam indication, the UE can be informed whether or not the dynamic beam indication for PDSCH is enabled or not”; and 
4the indication identifies a synchronization signal block, a channel state 5information reference signal para. 123, “One CSI-RS port can then correspond to one sub-array which produces a narrow analog beam through analog beamforming 605”, a sounding reference signal, or any combination thereof, for a 6respective beam. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
Tseng, Lee and Chandrasekhar are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandrasekhar in the system of Tseng and Lee to evaluate various parameters of the received beams. The motivation for doing so would have been obtain the beam configuration with the best performance and quality for transmissions.
1Regarding claim 9 Tseng and Lee does not specifically disclose, wherein the beam combination parameter 2identifies a respective transmission configuration indication state. However, Chandrasekhar teach, para. 89, “BSI refers to at least one of: (1) beam index that can be derived from CSI-RS port index, beam resource index/time unit index and B-CSI-RS resource index; (2) RSRP and/or RSRQ of the reported beam”, a respective channel state 3information reference signal resource indicator para. 123, “One CSI-RS port can then correspond to one sub-array which produces a narrow analog beam through analog beamforming 605”, a respective sounding reference signal 4resource indicator, or any combination thereof, corresponding to each beam of the plurality of 5beams. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
 Tseng, Lee and Chandrasekhar are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandrasekhar in the system of Tseng and Lee to evaluate various parameters of the received beams. The motivation for doing so would have been obtain the beam configuration with the best performance and quality for transmissions.
1 Regarding claim 10 Tseng and Lee does not specifically disclose, wherein the plurality of beams identified in the 2report comprise the at least two beams that constitute generation of the dynamic beam.  However, Chandrasekhar teach, para. 123, “As part of the configuration of beam indication, the UE can be informed whether or not the dynamic beam indication for PDSCH is enabled or not. If dynamic beam indication is enabled, following completion of DCI decoding, if the UE has a DL assignment”.  
Tseng, Lee and Chandrasekhar are analogous because they pertain to the field of wireless communication and, more specifically, to beamforming parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandrasekhar in the system of Tseng and Lee to evaluate various parameters of the received beams. The motivation for doing so would have been obtain the beam configuration with the best performance and quality for transmissions.
Regarding claims 18-20 the limitations of claims 18-20, respectively, are rejected in the same manner as analyzed above with respect to claims 8-10, respectively.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zwirn (U.S. Pub. 20190339378) which disclose acquiring information regarding a volume using wireless networks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471